Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 4/14/2022 is acknowledged.
Claims 20 & 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims are confusing as to intent because it can not be determined how the alternative of solely “chemical blowing agent” allowed for by the recitation “and/or” may occur when the claim requires the “physical blowing agent” methylal. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-10 and 12-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wysong et al.(2019/0256679).
Wysong et al. discloses methods for producing closed cell rigid polyurethane/polyisocyanurate  foams comprising reacting a reactive mixture of polyisocyanate as claimed, aromatic polyester polyol of functionality as claimed, including 2.2 [claim 2], methylal as blowing agent, including in amounts/proportions as claimed [claim 14], as well as water and other co-blowing agents as claimed [claims 12,13 and 19], additional polyols including Mannich polyols and/or polyether polyols [claim 5], TCPP as a fire retardant [claim 6], silicone surfactant and amine catalyst [claim 18], wherein products are developed having closed cell contents as claimed [claims 9 and 10] and R-values converted from K factor as claimed [claims 16 and 17]{see Abstract paras [0008]-[0020], Examples, Tables and claims}.  Though volume retention criteria as claimed or ODP & GWP criteria [claim 15] as claimed are not specifically expressed by Wysong et al., owing to the closeness of the property dictating materials involved, it is held that these features as claimed are inherently possessed by the teachings of Wysong et al.   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wysong et al.(2019/0256679) as applied to claims 1-2, 5-10 and 12-19 above, and further in view of  Yu et al.(2019/0085145).
Wysong et al. differs from applicants’ claims in that it does not require aromatic polyester polyols having functionalities as defined by these claims. However, they do allow for utilization of aromatic polyester polyols generally {see para [0009]} with specific examples being employed{see Examples and Tables}. Additionally, Yu et al. discloses the use of aromatic polyester polyols in forming closely related rigid, closed cell foams, along with specific disclosure of Terol 649, functionality of 3.0, in achieving those ends (see Abstract, para [0003] and Examples).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any aromatic polyester polyol in forming the rigid, closed cell foams of Wysong et al., including the Terol 649 of Yu et al., for the purpose of providing acceptably developed insulative, rigid, closed cell foam products in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 is rejected under 35USC112. However, upon resolution of these issues, claim will only be objected to as being dependent on a rejected base claim.  Allowable subject matter is identified because the prior art, including Wysong et al. taken alone or in combination with other prior art, is not sufficient in its teaching or fair suggestion of processes for forming rigid and closed cell foams based on aromatic polyester polyols as claimed and having volume retention characteristics as claimed while being formed using methylal as the sole/only blowing agent.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/           Primary Examiner, Art Unit 1765